Exhibit 10.15

SUMMARY OF COMPENSATION ARRANGEMENTS

WITH NAMED EXECUTIVE OFFICERS AND DIRECTORS

(AS OF JANUARY 1, 2006)

Named Executive Officers

The following summarizes the current cash compensation and benefits received by
the Company’s Chief Executive Officer and its other four most highly compensated
executive officers at the end of fiscal year 2005 (the “Named Executive
Officers”). The following is intended to be a summary of existing oral, at will
arrangements, and in no way is intended to provide any additional rights to any
of the Named Executive Officers.

None of the Company’s executive officers has a written employment agreement with
the Company. The executive officers of the Company serve at the discretion of
the Board of Directors. The Compensation Committee of the Board (the
“Committee”) reviews and recommends to the Board the compensation that is paid
to the Company’s executive officers, including the salaries of the Named
Executive Officers. The current salaries of the Named Executive Officers are as
follows:

 

Name and Principal Position

   Salary

David A. Dye

   $ 500,000

President, CEO and Director

  

J. Boyd Douglas

   $ 500,000

Executive Vice President, COO and Director

  

M. Stephen Walker

   $ 375,000

Vice President – Finance and CFO

  

Victor S. Schneider

   $ 250,0001

Senior Vice President – Corporate and Business Development

  

Troy D. Rosser

   $ 200,0001

Vice President – Sales

  

 

1        In addition to this guaranteed base salary, Messrs. Schneider and
Rosser are eligible to receive sales commissions. Such commissions are included
each year as part of these individuals’ salaries for purposes of determining
their status as Named Executive Officers.

The Named Executive Officers are eligible to receive discretionary bonuses. The
Named Executive Officers are also eligible to participate in the Company’s 2002
Stock Option Plan and 2005 Restricted Stock Plan, as well as the Company’s
regular benefit plans and programs. All executive benefit plans and forms of
agreements are filed as exhibits to the Company’s Exchange Act filings.
Information regarding compensation earned during fiscal 2005 will be included in
the Company’s 2006 Proxy Statement.

Directors

Current director compensation arrangements provide that non-employee directors,
other than members of the Audit Committee, will receive an annual retainer of
$10,000. Each director who is a member of the Audit Committee receives an annual
retainer of $15,000. Each non-employee director also receives an attendance fee
of $2,000 for each regular quarterly meeting of the Board of Directors.
Directors are also reimbursed for their expenses incurred in attending any
meeting of directors.